        Case 3:20-cv-00569-MPS Document 289 Filed 12/11/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  JAMES WHITTED, individually, and on
  behalf of all others similarly situated,
                                                         No. 3:20-cv-00569 (MPS)
                        Petitioner,
                 v.

  DIANE EASTER, Warden of Federal
  Correctional Institution at Danbury in her
  official capacity,
                                                         December 11, 2020
                        Respondent.




                         ORDER OF SPECIFIC PERFORMANCE

       I assume familiarity with the pleadings and orders in this case and with the class

settlement, embodied in a Settlement Agreement approved by the Court after a fairness hearing

on September 18, 2020. For reasons I will explain in a forthcoming opinion, I find that the

Bureau of Prisons (“BOP”) and the Respondent have breached the provision of the Settlement

Agreement requiring that they “endeavor to release individuals approved for home confinement

to home confinement within 14 days of the approval decision unless public safety or the absence

of any home in which to place the inmate would make it unsafe to move the inmate to home

confinement during that 14 day period.” ECF No. 134-1 at 11-12.

       There are currently 17 inmates at FCI Danbury who have been approved for home

confinement but have been waiting substantially more than 14 days—some as long as 3

months—for processing of their release to home confinement. I am issuing this order now to

effectuate their near-immediate release due to the urgent circumstances at FCI Danbury
         Case 3:20-cv-00569-MPS Document 289 Filed 12/11/20 Page 2 of 4




presented by a new surge of COVID-19 infections there, as reflected on the BOP’s COVID-19

website and in sworn declarations filed by the petitioner.

       In the event of a breach, the Settlement Agreement authorizes the Court to order spe cific

performance. ECF No. 134-1 at 14, 15. Yesterday, during a telephonic hearing with the parties,

Respondent’s counsel agreed that that authority allows the Court, if it finds that the BOP and the

Respondent have breached the above-mentioned provision, to order a specific date for release of

particular inmates. As noted, I make that finding and, with respect to the 17 inmates identified in

this order, I further find that there is no public safety or other reason to refrain from doing by

5:00 p.m. on Saturday, December 12, 2020, what the BOP’s Home Confinement Committee has

already determined the Respondent Warden should do: release them to home confinement (or, if

for some technical reason the Warden believes that is not possible, release them to their h omes

on furlough). The 17 inmates are identified in ECF No. 282, which counsel for the Respondent

shall provide to the Respondent along with a copy of this order forthwith. The only public safety

concern about immediately releasing these 17 inmates cited by counsel for Respondent during

the telephonic hearing yesterday was that some of them have not yet completed a 14-day

quarantine. But as I will explain in more detail in the forthcoming opinion, the fact that some of

these inmates have not completed a 14-day quarantine at FCI Danbury does not, under the

current circumstances at FCI Danbury, warrant further delaying their transfer to home

confinement (or furlough). Given the apparently rapid increase in infections at FCI Danbury, it

will be safer for all concerned for these inmates to quarantine in their homes, which they should

be instructed to do upon leaving FCI Danbury. Accordingly, Respondent and the BOP shall

transfer to home confinement (or furlough) each of the 17 inmates identified in ECF No.

282 by 5:00 p.m. on Saturday, December 12, 2020. Should any of these 17 inmates require
         Case 3:20-cv-00569-MPS Document 289 Filed 12/11/20 Page 3 of 4




additional time to arrange for safe transportation to the place of home confinement (or

furlough), Respondent and the BOP shall be granted such additional time—but not later

than Tuesday, December 15, 2020, at 5:00 p.m.—as is necessary to safely move that inmate

to home confinement (or furlough). For the avoidance of doubt, a family member’s or

friend’s picking up the inmate at FCI Danbury in a vehicle constitutes safe transportation

for purposes of this order.

       In addition, henceforth, the BOP/Respondent may not delay releasing an inmate who is a

member of the settlement class in this case beyond 14 days after approval by the Home

Confinement Committee for any of the following reasons: (1) the need to make additional

notations in, or the need to supplement, the inmate’s medical record; (2) the need to quarantine

an inmate at FCI Danbury unless the BOP finds, for specific reasons, that the inmate cannot

safely quarantine at home; (3) the need to await COVID-19 test results or to further quarantine

an inmate if the inmate has quarantined for 14 days at FCI Danbury and is not showing

symptoms of COVID-19; (4) electronic or paperwork errors of the type described in the

Warden’s declaration, ECF No. 281 at 3-4; (5) a delay in transmitting an approval by the Home

Confinement Committee to the RRM of more than 2 days from the date of approval; (6) a delay

by the RRM in setting the inmate’s date for release of more than 5 days from receipt by the RRM

of the referral packet; (7) the setting of a date for release by the RRM that is more than 14 days

from the sending of the referral packet to the RRM; and (8) the need to make or document a

comparative risk assessment with respect to whether home confinement would be more effective

in protecting the inmate’s health than continued confinement at FCI Danbury.

       Further, to the extent there is a delay beyond 14 days from approval, the reasons for the

delay and a plan to eliminate or minimize further delay must be specifically documented and
         Case 3:20-cv-00569-MPS Document 289 Filed 12/11/20 Page 4 of 4




communicated to class counsel within 5 days of the expiration of the 14-day period from

approval. The plan need not be detailed but should note practical steps the BOP intends to take

to clear the obstacles to release. Similarly, in case the BOP views the delay as justified by public

safety considerations or the absence of a home, it must document its findings and the steps it

intends to take to resolve those obstacles and provide such documentation to class counsel within

5 days of the expiration of the 14-day period from approval.



IT IS SO ORDERED.


                                                                          /s/
                                                               Michael P. Shea, U.S.D.J.


Dated:         Hartford, Connecticut
               December 11, 2020
